DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0020235 ("Yamashita").
Regarding claim 10, Yamashita discloses a sensor circuit, comprising: 
a photodiode (112, Fig. 1); 
a capacitor (120, Fig. 1) having a first electrode and a second electrode (Fig. 1), the first electrode coupled to a floating diffusion node (FD1, Fig. 1) and having a sensing voltage, generated by the photodiode (112, Fig. 1), at a start time of a storage interval (paragraph [0028] states the transistor 114 is enabled to transfer charges from the photodiode to the floating diffusion node and capacitor 120), and the second electrode having a second reset voltage (VDD2, Fig. 1) at the start time of the storage interval (paragraph [0028] states RST2 is brought high to repeat the process; therefore the second electrode will be set at VDD2 at the start time of the next storage interval), 
wherein the first electrode and second electrode are identical to each other to receive identical influence from sensing noises within the storage interval (paragraph [0029] states the capacitor is formed by conductive pads; therefore they have the same physical characteristics, and see paragraph [0051], capacitor electrodes 312 are similar to 220, Fig. 4G; therefore they have the same physical characteristics and would similarly receive identical influence from sensing noise within the storage interval); and 
a sustain transistor (132, Fig. 1) connected between the second electrode of the capacitor (Fig. 1) and the second reset voltage (VDD2, Fig. 1).
Regarding claim 11, Yamashita discloses the sensor circuit as claimed in claim 10, wherein the first electrode and second electrode have identical areas (paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, and see Figs. 3, 4G, electrodes have the same area), shapes (paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, and see Figs. 3, 4G, electrodes have the same shape) and doping concentration (paragraph [0043] states the materials comprising capacitor electrodes 220, and paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, see Figs. 3, AG).
Regarding claim 12, Yamashita discloses the sensor circuit as claimed in claim 10, further comprising: a reset transistor (116, Fig. 1), coupled between the photodiode (112, Fig. 1) and a first reset voltage (VDD1, Fig. 1); and a transfer control transistor (114, Fig. 1), coupled between the photodiode (112, Fig. 1) and the floating diffusion node (FD1, Fig. 1).
Regarding claim 13, Yamashita discloses the sensor circuit as claimed in claim 12, wherein the reset transistor (116, Fig. 1), the transfer control transistor (114, Fig. 1) and the sustain transistor (132, Fig. 1) are all turned off within the storage interval (see Fig. 2, the period when RST1, RST2, and TRANSFER are all off, and paragraph [0028]).
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a voltage on the floating diffusion node for a first time when the sustain transistor is turned on after the storage interval, and read the voltage on the floating diffusion node for a second time after the voltage on the floating diffusion node is reset to the first reset voltage, is not taught or made obvious by the prior art of record.
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the invention as claimed, specifically in combination with: a readout circuit configured to read, after the storage interval and when the sustain transistor is conducted, a first readout voltage on the first electrode of the capacitor, and read, after the first readout voltage is read and the first electrode of the capacitor is connected to the first voltage source, a second readout voltage on the first electrode of the capacitor, is not taught or made obvious by the prior art of record.
Regarding claim 7, the invention as claimed, specifically in combination with: reading the sensing voltage from the floating diffusion node after the sustain transistor is turned on but the reset transistor and the transfer control signal are stilled turned off; resetting the first electrode and the second electrode of the capacitor again by conducting the reset transistor, the transfer control transistor and the sustain transistor; and reading the first reset voltage from the floating diffusion node after the reset transistor and the transfer control signal are turned off but the sustain transistor is still conducted, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878